DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/12/2022 has been entered.
Claims 1-30 are pending. 
Claim 1-30 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-19, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Publication 2020/0259600) in view of Su et al. (US Publication 2020/0127775).
With respect to claims 1, 12, 23, and 24, Cao teaches A method of wireless communications by a relay node, (cooperating UEs (CUEs) help the Target UEs communicate with a wireless network to receive data on the downlink and/or transmit data on the uplink, Figure 4) comprising:
receiving, via a first link, one or more first transport block portions of a first transport block; (cooperating UEs (CUEs) receive a portion of the data packet from the BS, Paragraph 97)
encoding each successfully decoded first transport block portions to define one or more second transport block portions; (cooperating UEs (CUEs) encodes least a portion of the data packet that the CUE successfully received from the BS in the first phase, Paragraph 97. Examiner note: forwarding the encoded packets are the second transport block portions) and
transmitting, via a second link, the one or more second transport block portions. (Cooperating UEs (CUEs) forward the packets to TUEs on another link, Paragraph 97)
Cao doesn’t teach attempting to decode each of the first transport block portions;
Su teaches attempting to decode each of the first transport block portions; (The CUE 1 may send a CBG correctly decoded by the CUE 1 to the TUE through a sidelink, and the CUE 2 may send a CBG correctly decoded by the CUE 2 to the TUE through the sidelink. After receiving the CBGs sent by the CUE 1 and the CUE 2, the TUE may decode the CBGs, Paragraph 185)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao by attempting to decode each of the first transport block portions as taught by Su. The motivation for combining Cao and Su is to be able to improve network quality of service.
With respect to claims 2, 13, and 25, Cao teaches the one or more received first transport block portions is transmitted by a base station or a transmitting user equipment (UE) (original packets are transmitted by the base station, Paragraph 97) and is duplicative of at least one transport block portion that is transmitted by the base station or the transmitting UE to another network entity. (Packets sent by CUE to the TUE is a duplicate of Original packets transmitted by the base station, Figure 4) 
With respect to claims 3, 14 and 26, Cao teaches wherein the one or more received first transport block portions is transmitted by a base station or a transmitting user equipment (UE) (DL multicast data is transmitted by base station, Figure 4) and is different from at least one transport block portion that is transmitted by the base station or the transmitting UE to another network entity. (A transmission containing different information intended for a different receiver, Paragraph 57) 
With respect to claims 4, 15, and 27, Cao teaches transmitting a sidelink control message comprising an index of the one or more second transport block portions to a receiving user equipment (UE), with the index indicating which of the first transport block portions were successfully decoded. (When CBG/CB level retransmission is used, the SCI sent by the CUE in the SL control channel may also include the CBG or CB index of the CBG(s) or CB(s) that the CUE retransmits. That way, when the TUE decodes the SCI, it knows which CBGs/CBs are sent by the CUE, which may facilitate the TUE's decoding process for the SL retransmission from the CUE, paragraph 120. Examiner note: since CBG forwarded are the successfully decoded CBG from the base station, therefore the index is for the successfully decoded CBG) 
With respect to claims 5, 16, and 28, Cao teaches receiving, from a receiving user equipment (UE), HARQ-ACK feedback for the second transport block portions that the receiving UE received. (TUE may again send HARQ feedback to CUE and/or the BS, paragraph 97) 
With respect to claims 6, 17, and 29, Cao teaches retransmitting, to the receiving UE, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback. (If the CUE has successfully decoded all of the CBs of the TB, the CUE may retransmit all the CBGs/CBs that the TUE has not successfully decoded based on the HARQ feedback from the TUE, paragraph 113) 
With respect to claims 7, 18, and 30, Cao teaches transmitting, to a base station that transmitted the one or more first transport block portions, the HARQ-ACK feedback. (TUE may send an acknowledgement (ACK) to the BS and the CUE(s), paragraph 58) 
With respect to claims 8 and 19, Cao teaches transmitting an uplink control message comprising an index of the one or more second transport block portions to a base station, with the index indicating which of the first transport block portions were successfully decoded. (The HARQ feedback is sent to the BS via a UL HARQ feedback message and to the CUE via a SL HARQ feedback message, paragraph 174, Examiner note: feedback is uplink control message) 

Claim 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Publication 2020/0259600) in view of Su et al. (US Publication 2020/0127775) further in view of Lei et al. (US Publication 2021/0243781).


With respect to claims 9 and 20, Cao doesn’t teach receiving, from the base station, HARQ-ACK feedback for the second transport block portions that the base station received and retransmitting, to the base station, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback.
Lei teaches receiving, from the base station, HARQ-ACK feedback for the second transport block portions that the base station received; (If one CB of a given TB is not correctly decoded at the receiver side, the receiver would report a Negative Acknowledgement (NACK) to the transmitter, paragraph 52) 
retransmitting, to the base station, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback. (The transmitter will have to retransmit the TB, which includes all the CBs. If one HARQ-ACK feedback bit corresponds to one CB, the transmitter can know whether a specific CB is correctly received and then retransmit only the failed CBs, paragraph 53) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao and Su by configuring transmitting Uplink feedback as taught by Lei. The motivation for combining Cao, Su and Lei is to be able to improve retransmission efficiency and reduce HARQ-ACK feedback overhead.

With respect to claims 10 and 21, Cao doesn’t teach receiving, from the base station, a retransmission grant for the second transport block portions that the base station received; and retransmitting, to the base station, each of the second transport block portions corresponding to the one or more transport block portions indicated in the retransmission grant.
Lei teaches receiving, from the base station, a retransmission grant for the second transport block portions that the base station received; (uplink grant for scheduling retransmission of those CBGs in the punctured symbol groups is transmitted to the transmitter, paragraph 52) 
retransmitting, to the base station, each of the second transport block portions corresponding to the one or more transport block portions indicated in the retransmission grant. (One HARQ-ACK feedback bit corresponds to one CB, the transmitter can know whether a specific CB is correctly received and then retransmit only the failed CBs. In this way, retransmission efficiency can be improve, paragraph 52) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao and Su by configuring transmitting Uplink feedback as taught by Lei. The motivation for combining Cao, Su and Lei is to be able to improve retransmission efficiency and reduce HARQ-ACK feedback overhead.
With respect to claims 11 and 22, Cao doesn’t teach transmitting, to a receiving user equipment (UE), the HARQ-ACK feedback.
Lei teaches transmitting, to a receiving user equipment (UE), the HARQ-ACK feedback. (If one CB of a given TB is not correctly decoded at the receiver side, the receiver would report a Negative Acknowledgement (NACK) to the transmitter, paragraph 52) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao and Su by configuring transmitting Uplink feedback as taught by Lei. The motivation for combining Cao, Su and Lei is to be able to improve retransmission efficiency and reduce HARQ-ACK feedback overhead.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US Publication 2021/0075552) discloses determining a physical sidelink feedback channel resource based upon the first sidelink control information (SCI) in the following also referred to as physical sidelink feedback channel (PSFCH). A non-acknowledgement indication is not transmitted on the PSFCH resource whether location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE in the following also referred to as non-acknowledgement (NACK).
Li et al. (US Publication 2021/0321396) discloses a device receiving a sidelink grant from a network node, wherein the sidelink grant schedules or assigns multiple sidelink resources. The device generating a data packet comprising or multiplexing sidelink data from Sidelink (SL) logical channel(s) with SL Hybrid Automatic Request (HARD) feedback enabled

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472